FILED

APR ' 4 2014
UNITED STATES DISTRICT COURT clerk u_s msmct&aankru t
FoR THE DISTRICT oF CoLUMB1A coun§ farina instructor c»¢u§i»ia

David Robinson Jr., )
)
Plaintiff, )
)

v. ) Civil Action No. /#"  
)
Barack Obama et al ., )
)
Defendants. )

MEMORANDUM C)PINION

Plaintiff, proceeding pro se, has submitted an action captioned "Complaint for
Declaratory and Injunctive Relief Interlocutory Damages Pursuant to 42 U.S.C. § 1985," and an
application to proceed in forma pauperis The Court will grant plaintiff s application to proceed
in forma pauperis and will dismiss this action for lack of subject matter jurisdiction since
plaintiff has not established his standing to sue. See Fed. R. Civ. P. l2(h)(3) (requiring the court
to dismiss an action "at any time" it determines that subject matter jurisdiction is wanting);
Haase v. Sessz`ons, 835 F.Zd 902, 906 (D.C. Cir. l987) ("[T]he defect of standing is a defect in
subject matter jurisdiction.").

Plaintiff, a resident of Rosedale, New York, sues, inter alia, President Barack Obama,
former President George W. Bush, several leaders of Congress, and the National Security
Agency ("NSA") for equitable relief and monetary damages exceeding $12 million. See Compl.
at 13-1 5. Plaintiff is "challenging the constitutionality of a secret govemment program that
unlawfully intercepts vast quantities of telephone and intemet communication of innocent

Americans without court approval . . . ." Ia’. at l. He alleges that he "is an innocent American

who frequently communicates by telephone and intemet," who now "has a well-founded belief
that his communications are being intercepted." ]d. at 2. Plaintiff` s belief stems from nothing
more than "public revelations [in 20l3] that the federal govemment, through . . . NSA, and with
the participation of certain telecommunications and intemet companies, has conducted
surveillance and intelligence-gathering programs that collect certain data about the telephone and
intemet activity of American citizens within the United States." Klayman v. Obama, 957 F.
Supp. 2d l, 1 (D.D.C. 2013).

"To establish Article lII standing, an injury must be ‘concrete, particularized, and actual
or imminent; fairly traceable to the challenged action; and redressable by a favorable ruling."’
Clapper v. Amnesty Intern. USA, 133 S.Ct. 1l38, 1147 (20l3) (quoting Monsanto C0. v.
Geertson Seed Farms, 561 U.S. l39, -, 130 S.Ct. 2743, 2752 (2()10)). Unlike the plaintiffs in
Klayman, plaintiff does not allege that he is a "subscriber[] or user[] of certain
telecommunications and intemet firms." Klayman, 957 F. Supp. 2d at l. His generalized fear
that his communications are being intercepted "is insufficient to create standing." Clapper, 133

S.Ct. at 1154. A separate order of dismissal accompanies this emorandum Opinion.

 

Date: Marchi g , 2014 United St§.@_s_)istrict Judge